Citation Nr: 9918935	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-27 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, asthma, and jungle rot and a skin rash claimed as 
secondary to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1969 to 
December 1970.  

This appeal arose from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  The RO denied the veteran's claims for 
entitlement to service connection for a "bilateral knee 
condition," asthma, jungle rot, an "Agent Orange rash," 
and post-traumatic stress disorder (PTSD).  

The RO granted entitlement to service connection for PTSD 
with assignment of a 30 percent evaluation when it issued a 
rating decision in February 1995.  Though the veteran timely 
appealed the above determination and was issued a statement 
of the case (SOC) in January 1996, he did not file a 
substantive appeal until June 1996.  By letter dated in 
August 1996 the RO notified the veteran that his appeal was 
closed since he did not file a timely substantive appeal.  
The issue of entitlement to an increased evaluation for PTSD 
was inadvertently listed on the title page of the February 
1997 Board of Veterans' Appeals (Board) remand to the RO to 
afford the veteran a requested hearing before a traveling 
Member of the Board.  

In September 1998, the veteran withdrew his request for a 
Board hearing, and in lieu of that hearing requested a 
hearing before RO personnel.  In November 1998, the RO issued 
a rating decision increasing the 30 percent evaluation for 
PTSD to 50 percent effective August 25, 1997.  

In his May 1999 statement on behalf of the veteran, the 
representative at the Board expressed disagreement with the 
November 1998 rating decision wherein the RO granted 
entitlement to an increased evaluation for PTSD.  This issue 
is addressed in the remand portion of the decision.  

The veteran's representative also argued that the veteran may 
be entitled to a total disability rating for compensation 
purposes based on individual unemployability.  This issue has 
been neither procedurally prepared nor certified for 
appellate and is referred to the RO for initial consideration 
and appropriate action.  


FINDING OF FACT

The claim for entitlement to service connection for a 
bilateral knee disorder, asthma, jungle rot and a skin rash 
claimed as secondary to AO exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
bilateral knee disorder, asthma, jungle rot and a skin rash 
claimed as secondary to AO exposure is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's DD-214 shows that his decorations include a 
Combat Action Ribbon, Vietnam Service Medal, and a Vietnam 
Campaign Medal.  Personnel forms note that the veteran 
participated in operations against the enemy insurgent forces 
in the Republic of Vietnam.  

On induction in January 1969 the veteran had no abnormality 
of the feet, skin, lungs or knees.  He denied a history of 
any such abnormality.  A chest x-ray was normal.  



In October 1969 the veteran was seen for trouble breathing in 
the evening from asthma.  He reported an attack three days 
before.  He reported a history of asthma since 9th grade.  He 
reported two attacks in Vietnam.  The impression was asthma 
by history.  He was provided with medication.  

In December 1969 the veteran was hospitalized for swelling of 
the left foot with ulcerations and crusting over the dorsum 
of the left foot.  He was treated with Griseofulvin and 
Desenex without improvement.  Examination showed crusted 
lesions on the dorsal surfaces of the left hand and the left 
foot.  The left foot was swollen and tender.  Lab testing 
found a staph aureus infection.  Chest x-ray was within 
normal limits.  Treatment consisted of erythromycin, warm 
moist dressings and Viocort.  He was to continue using 
Viocort at night and D-sorb powder during the day.  

On the discharge examination from November 1970 the only skin 
abnormalities noted were scars or marks.  It was noted that 
there were no sequelae of the staph infection of the foot.  
There was no finding of any "jungle rot" of the feet, knee 
trouble, skin rash or asthma.  The veteran reported a prior 
history of asthma, foot trouble and swollen or painful 
joints.  He denied a trick or locked knee.  On the back of 
the form he reported that he had jungle rot and two wounds 
that did not need hospitalization.  

Records of the veteran's VA hospitalization from September 
1993 to November 1993 show treatment of a fungal infection of 
the feet.  

The veteran had VA domiciliary care from December 1993 to 
April 1994.  While the hospitalization was for drug and 
alcohol abuse and PTSD, it was noted on the discharge report 
that he also had "tinea pedis 'jungle rot.'"


During that domiciliary stay, the veteran also reported other 
physical problems.  He related that he had a childhood 
history of asthma but noted that he was never hospitalized 
for asthma, and his last episode was in 1969.  He also 
reported a severe injury to his knees in Vietnam, and a 
constant rash of the feet that he considered to be "jungle 
rot."  He did not report any chest symptoms.  It was noted 
that a chest x-ray in 1993 was negative.  He reported knee 
stiffness with pain.  

Examination of the chest was negative.  The knees were within 
normal limits.  On examination of the skin, there was a rash 
on the feet.  There was foot dermatitis with 
hyperpigmentation and hyperkeratotic bands that were 
considered contact dermatitis.  

In January 1994 the veteran was seen for a fungal foot 
infection.  He was given ointment, "Acufour" and Betadine 
soaks for heel keratitis and blisters.

The discharge report noted knee stiffness with pain.  
Examination of the lungs was normal.  The knees were also 
within normal limits.  Aside from healed scars there was only 
a rash on the feet.  

The veteran was provided with a VA AO evaluation in April 
1994.  He reported that a rash on his feet started in 1970 
prior to military discharge.  He stated that he was cured but 
that the symptoms recurred.  He reported that the symptoms 
would appear every two years.  He stated that under his feet 
he would have bumps, spots, pus, thick skin, and crusting.  
On the tops of his feet he would have blemishes and crusting.  
He reported pain with the rash.  He also reported that he 
developed knee pain when he jumped into a fox hole during 
battle and his knees locked.  He reported swelling of both 
knees.  He denied being seen for that problem.  

On examination, the lungs were clear to auscultation.  No 
abnormality of the knees or of the feet was reported.  
However, it was noted that in a letter to the veteran 
regarding the results of his examination it was stated that 
the examination showed a rash on both feet.  X-rays 
reportedly showed both knees to be within normal limits.  A 
chest x-ray was normal.  


The veteran was hospitalized from April 1994 to August 1994.  
The principal reason for the admission was for evaluation of 
PTSD.  However his knees, skin, and lungs were also 
evaluated.  

In May 1994 referrals were made for evaluation of skin rashes 
and a history of asthma.  

On a dermatology evaluation that month, the veteran reported 
a rash on his feet for one year.  There were hyperkeratotic 
plaques and fissures on his feet, and on the soles between 
the toes.  The assessment was tinea pedis.  

In May 1994 the veteran reported that he had a history of 
asthma with exacerbation in the service.  He denied any 
recent problems with asthma.  He reported some coughing.  He 
reported that he smoked half a pack of cigarettes a day for 
30 years but was down from two packs per day.  The chest was 
clear with no wheezing.  The assessment was a history of 
asthma as a child that was currently stable.  A Vancenase 
inhaler was prescribed.  

On the same visit, the veteran reported a history of seasonal 
skin rashes involving the face over the maxilla bilaterally 
and the frontal region as well as the bottom of the feet.  It 
was noted that he was currently asymptomatic.  He reported 
that rashes consisted of pinpoint bumps and erythema that 
would resolve over a few days. Examination of the skin showed 
no lesions.  

On follow-up evaluation of the lungs in June 1994, the 
veteran gave essentially the same history as previously.  He 
reported that he was asymptomatic but then complained of some 
mild shortness of breath.  The lungs were normal.  The only 
impression was a 50 pack-year history of smoking, currently 
asymptomatic.  


The veteran also had follow-ups for tinea pedis in June 1994.  
On the first visit there were scaly plaques on the soles of 
both feet.  The assessment was tinea pedis.  Later that month 
both feet were hyperkeratotic with slight scaling.  The 
assessment was again tinea pedis.  

The veteran also underwent an evaluation of his knees in June 
1994.  He reported bilateral knee pain, left worse than right 
since 1970 when he had an injury in Vietnam.  He reported 
left knee symptoms including popping, clicking, medial pain, 
swelling and giving way approximately every other month.  On 
the right he reported mainly anterior pain that was activity 
related.  After examination and x-rays, the assessment was a 
possible left meniscal tear.  X-rays showed bilateral early 
degenerative changes.  

At the end of June the veteran was seen again in the allergy 
clinic.  He was still smoking.  The lungs were clear.  No 
diagnosis of asthma was made.  The doctor advised him to 
discontinue Vancenase. 

In July 1994 the veteran underwent a left knee arthroscopy 
with debridement of the left medial meniscus and debridement 
of hypertrophied synovium.  It was noted that he had a long 
history of left knee medial joint line pain with occasional 
popping, swelling, and buckling.  The surgery found 
degenerative changes, synovitis, and fraying of the medial 
meniscus.  

The veteran was transferred from the hospital into a 
domiciliary PTSD program from August 1994 to March 1995.  
During that time there was treatment of the lungs, skin and 
knees.  

A report from the day of admission early in August 1994 noted 
that the veteran had a left knee arthroscopy.  It was also 
noted that he had dermatitis for which he was using numerous 
topical medications.  He also reported asthma without 
medications, and "jungle rot."  

A record from the same month showed that the veteran reported 
a pruritic rash for three days.  He denied any pain.  The 
symptoms started with a bump on the shoulder and then 
reportedly spread.  Examination was consistent with herpes 
zoster.  That month, the veteran was also seen for some 
asthma or wheezing.  The lungs were clear.  

On a follow-up dermatology referral, the veteran's tinea 
pedis was much better with treatment.  He had xerotic scale 
and interdigital maceration.  The assessment was tinea pedis.  

In October 1994 the veteran was undergoing physical therapy 
on his left knee.  

On a follow-up for evaluation of tinea pedis in October 1994, 
the veteran still had interdigital maceration and scale.  The 
impression was tinea pedis.  He also had some papules on his 
cheeks.  The impression was acne.  

In a letter submitted in October 1994 the veteran listed 
several medications that had been prescribed for fungus of 
the feet.  He stated that the medications would work for only 
a short period of time before symptoms would come back.  He 
stated that the foot fungus was incurred in Vietnam.  

The veteran underwent a right knee arthroscopy in November 
1994.  Operative indications included a history of right knee 
pain and radiographs showing mild degenerative changes.  
Operative findings included medial meniscus tears and 
chondromalacia.  No opinion on etiology was given.  

On follow-up a little over a week after the operation, the 
veteran had some pain with weight bearing, swelling and 
limitation of right knee flexion.  

The veteran had a dermatology follow-up in November 1994 for 
tinea pedis.  He had scaly feet with interdigital maceration.  



The veteran testified at a hearing at the RO in November 
1994.  He reported that when in Vietnam, his feet got wet and 
a staph infection with cellulitis developed.  He reported 
that with treatment it went away but then kept coming back.  

The veteran also felt that he was exposed to AO in Vietnam.  
He reported that planes would spray when he was there.  He 
reported that his current symptoms included a rash on the 
chest and around the neck.  He reported that despite creams 
the rash would come and go.  Later he testified that the rash 
was on his neck, chest, and calf.  He reported that he had 
symptoms four times in 1994.  He reported that he would get 
it about the same frequency every year.  He stated that the 
rash would last about two and a half to three weeks.  

He stated that the rash was different from "jungle rot," 
which was between his toes, on the bottoms of his feet, and 
on his heels.  He reported soaking his feet with Betadine and 
then using creams.  He stated that his foot symptoms would 
occur every two to three years.  He felt that this was the 
same problem he had in service, and he testified that he 
received the same treatment in service.  

With regard to asthma, he reported that it was diagnosed in 
boot camp.  He denied any treatment.  He testified that he 
had an attack before a battle in service.  In fact he felt 
that combat alleviated his symptoms.  He testified that he 
would get "short winded."  He denied any treatment for 
approximately 24 years after service.  He admitted to taking 
some cough drops.  He reported that he had recently received 
treatment including inhalers.  He was told that he was 
allergic to "almost everything."  

With regard to his knees, he reported that during a battle in 
service he jumped into a hole and his knees locked.  He 
testified that he was not allowed to be evacuated for 
treatment.  He testified that they continued to hurt after 
that incident.  He denied any treatment of his knees in 
service.  He reported that his knees were evaluated in 1972 
or 1973 at a hospital in Pasadena, California, and that a 
doctor wanted to operate.  He denied other treatment of the 
knees until recent surgery.  

The veteran reported that he "injured" his knees after 
service but only described symptoms provoked by stooping and 
getting up. 

In December 1994, the veteran reported a remote knee injury 
25 years before.  He reported that he had no change in his 
preoperative right knee symptoms.  He was still complaining 
of anterior knee pain with use of stairs, but he denied 
giving way, catching or locking.  He had full active and 
passive range of motion.  The impression was chronic right 
knee pain.  The physician also noted probable patellofemoral 
syndrome and osteoarthritis.  

In January 1995 the veteran continued to complain of 
bilateral knee pain.  The assessment was chronic bilateral 
knee pain.  

A psychiatric report pending the veteran's discharge from the 
PTSD program noted Axis III diagnoses of tinea pedis and 
right knee pain.  

On the discharge report from March 1995, diagnoses included 
PTSD, asthma, dermatitis, and status post right knee 
arthroscopy.  It was noted that the veteran had undergone a 
left knee arthroscopy in July 1994.  In a summary of the 
domiciliary treatment it was noted that he was treated for 
herpes zoster of the right shoulder area in August 1994, 
which resolved without sequelae.  He completed a course of 
physical therapy for the knees and there were no sequelae 
noted from the right knee arthroscopy.  

The veteran was hospitalized in December 1996 and January 
1997 for depression and PTSD.  It was noted that during this 
hospitalization he had a dermatofibroma, and tinea.  

VA examinations of the skin, lungs, and joints were conducted 
in August 1997.  The veteran reported that his knees locked 
up on him when he fell into a hole in service.  He reported 
that he endured many years of pain and had arthroscopic 
surgery in 1994 through a VA Medical Center (VAMC).  

The veteran reported treatment with aspirin and knee wraps.  
The diagnosis after an examination and x-rays was mild old 
osteoarthritis bilaterally with large right knee effusion, 
probable left small left knee effusion, mild range of motion 
deficits, and moderately severe pain on range of motion 
examination.  

With regard to the skin, the veteran reported that in Vietnam 
he developed a skin rash on the back and legs.  He stated 
that the rash would come and go, and that the last break out 
was three months earlier.  He reported that the pruritic rash 
appeared to be weather dependent and he stated that he was 
told that it was similar to eczema.  He stated that he would 
not use medication on the rash.  There was no rash on 
examination and the skin was clear.  

The veteran expressed no complaints pertaining to the feet.  
On a psychiatric examination he reported a history of tinea 
pedis.  

After examination of the lungs a diagnosis was made of 
historical asthma, presently controlled with over the counter 
medications.  Pulmonary function studies were consistent with 
a combination of mild restriction, interstitial lung disease 
(ILD), and mild chronic obstructive pulmonary disease (COPD).  
It was noted that the veteran was a smoker.  

The veteran testified at a hearing at the RO in January 1999.  
He reported that prior to service he had asthma attacks.  He 
testified that he had a mild case.  He stated that he used an 
inhaler but not that much.  He also reported that he used a 
poultice and Vicks.  

Later in his testimony, he testified that when he was a child 
he had four or five attacks per summer.  He stated that he 
had an attack in service but it went away.  He stated that he 
would get "short-winded".  He could not say whether or not 
he had asthma attacks more frequently in service and he 
denied that he had any physical limitations placed on him in 
service.  He could only recall being treated on one occasion 
in service for asthma.  

The veteran stated that he was coughing and self-treating 
with Ludens, Halls Mentholyptus or Vicks rub when he would 
feel symptoms coming on.  He reported that he did not 
currently have attacks too often.  He stated that he 
associated them with sudden weather changes and very hot 
weather.  He felt that the "bad air" in California was also 
contributing.  He reported that he got inhalers through VA in 
1994, but was not using them.  

With regard to jungle rot, the veteran reported that he was 
mostly in the field in Vietnam.  He reported that he "stayed 
in water" and his feet were constantly wet.  He stated that 
his feet would crack, bleed and swell.  He reported he was 
told that he had cellulitis and a staph infection.  He 
testified that every two or three years his feet would break 
out.  He reported that he would use Aquaphor and Mycelex on 
his feet.  He reported that his symptoms were bad from 1992 
to 1994, but were improved with VA treatment.  He stated that 
symptoms came back the last year.  He reported that he would 
change his socks two times a day.  He denied any problem 
prior to service.  

The veteran testified that he developed a skin rash on his 
legs, back and neck.  He testified he was told that it was 
cellulitis or staph.  He denied any rashes in service.  He 
stated that they started later - in 1971 or 1972.  He 
testified that he would notice symptoms twice a year.  He 
reported that he was given "Keri lotion" through VA.  He 
stated that his symptoms were like hives.  He stated that he 
constantly switched soaps and detergents but continued to 
have symptoms.  He denied a problem prior to service.  

The veteran testified that prior to service he played sports 
but never injured his knees.  He reported that when in 
Vietnam he jumped into a hole and hyperextended his knees.  
He reported that he then had to walk and was not evacuated.  
He testified that his knees were swollen.  He testified that 
on discharge he told the doctor but he was told that if he 
complained about his knees he would not be allowed to leave.  

The veteran reported that a few years later his knees would 
crack.  He testified that later, working as a bricklayer he 
had knee pain.  He was told by doctors that his cartilage was 
rubbing.  He also stated that he had episodes of his leg 
locking and giving out.  He testified that eventually he 
underwent operations on both knees in 1994 for a meniscus 
tear.  According to the veteran he currently has arthritis in 
the knees.  He reported that one doctor told him that his 
injury was over 20 years old.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110. 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought, must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  

This rule does not mean that any manifestation of joint pain, 
for example, in service will permit service connection of 
arthritis, first shown as a clear-cut clinical entity, at 
some later date.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306 (1998).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne;  Hodgkin's 
disease;  Multiple myeloma;  Non-Hodgkin's lymphoma;  Acute 
and subacute peripheral neuropathy;  Porphyria cutanea tarda;  
Prostate cancer;  Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea);  and Soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).  

A chronic, tropical, prisoner of war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during the period 
of service.  No condition other than one listed in § 3.309(a) 
will be considered chronic.  The veteran must have served 90 
days or more during a war period.  Chronic diseases must have 
become manifest to a degree of 10 percent or more within 1 
year (for Hansen's disease (leprosy) and tuberculosis, within 
3 years; multiple sclerosis, within 7 years) from the date of 
separation.  38 C.F.R. § 3.307(a) (1998).  

The diseases associated with exposure to certain herbicide 
agents listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne shall have become manifest to a degree of 10 
percent or more within a year.  38 C.F.R. § 3.307(a)(6) 
(1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era. "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  The chronicity and 
continuity factors outlined in § 3.303(b) will be considered. 
38 C.F.R. § 3.307(b) (1998).  

No presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period.  This will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  The consideration of service incurrence 
provided for chronic diseases will not be interpreted to 
permit any presumption as to aggravation of a preservice 
disease or injury after discharge.  38 C.F.R. § 3.307(c) 
(1998).  

It has been held that where a claim is filed under a 
presumptive provision, the veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  
That is to say that if service connection is not supported 
under a presumptive paragraph a determination must be made 
whether the disease was incurred in service under 38 C.F.R. 
§ 3.303 (or aggravated by service if the disease preexisted 
service as provided in 38 C.F.R. § 3.306).  He could also 
seek presumptive service connection on another ground if 
applicable.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 6-9, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).  


Analysis
Bilateral Knee Disorder

With regard to the claim of entitlement to service connection 
for a bilateral knee disorder, the veteran clearly has a 
current disability of the knees.  

The veteran had recurrent complaints with regard to both 
knees, and knee pathology was identified which required 
surgery on each knee in 1994.  The question is whether this 
disability can be linked to the veteran's service.  

The veteran's service medical records do not specifically 
show an injury to the knees.  He reported on discharge that 
he had swollen or painful joints and two injuries that did 
not need hospitalization.  On the other hand, he also denied 
a trick or locked knee.  

However, the veteran engaged in combat in Vietnam.  He is the 
recipient of a Combat Action Ribbon.  The veteran's account 
is that, in essence, he jammed his knees when jumping into a 
hole during battle.  He was in the field and he was deemed 
not badly injured enough to be evacuated for care.  This 
description of his injury is credible and is consistent with 
the circumstances and hardships of combat.  Therefore the 
existence of the injury in service is accepted.  It is noted 
that the veteran has always consistently reported the same 
history of injuring his knees in service.  38 U.S.C.A. 
§ 1154(b);  38 C.F.R. § 3.304(d).

Notwithstanding that the veteran had an injury to the knees 
in service and has a current disability of the knees, his 
claim is not well grounded because the evidentiary record 
lacks any competent medical evidence of a nexus between his 
inservice injury and disability shown many years after 
service.  

Asthma

The evidence shows the veteran has reported experiencing 
attacks of lung symptomatology that he characterized as 
attacks of asthma prior to service.  It was the veteran's 
understanding that he had asthma prior to service - 
notwithstanding that he was apparently asymptomatic on the 
day he underwent his service entrance examination.  The 
veteran has repeatedly admitted to a history of asthma prior 
to service dating to his youth.  

The Board's review of the evidentiary record discloses that 
regardless of whether the veteran clearly had asthma prior to 
service, there is no competent evidence that any preexisting 
respiratory symptomatology was permanently worsened or 
aggravated as a result of his military service.  There is no 
evidence of chronic asthma in service and there is no medical 
evidence establishing a nexus between any current respiratory 
disability no matter how diagnosed and his military service 
on any basis.  

Service medical records show that in October 1969 the veteran 
was seen for trouble breathing in the evening from asthma.  
He reported an attack three days before.  He reported a 
history of asthma since 9th grade.  He only reported two 
attacks total.  The impression was asthma by history.  There 
was no further treatment shown.  

During his hearing testimony the veteran denied any serious 
or chronic symptoms in service, and he denied that he had any 
significant limitation or any medical profile while in 
service.  

Not only was there minimal evidence of symptomatology or 
treatment in service, there is no showing of treatment for 
chronic asthma after service.  The veteran reported on a 
number of occasions during VA treatment in 1993 and 1994 that 
he had asthma.  He also reported that he had an exacerbation 
in service.  However, the veteran had very minor findings and 
a Vancenase inhaler was discontinued.  There was no medical 
opinion from any of the treatment providers that the veteran 
had any identifiable residuals attributable to his military 
service.  There was no opinion of a worsening of his 
underlying condition in service or thereafter.  

The mere existence of symptoms attributable to asthma in 
service and then again many years after service is not 
sufficient to show inception or aggravation.  A temporary 
flare up of symptomatology without evidence of worsening of 
the underlying condition does not constitute aggravation for 
the purpose of entitlement pursuant to 38 C.F.R. § 3.306.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The veteran has not shown that he had asthma attacks incurred 
as a result of action against the enemy in Vietnam.  His 
testimony as a whole was considered as were his service 
records.  The service records do not suggest disabling 
attacks of asthma; nor do they suggest asthmatic attacks 
provoked by combat.  Rather they show some mild 
manifestations of asthma in service that did not warrant any 
limitations or physical profile.  

Given the mild post service manifestations of asthma reported 
by the veteran and the relatively little treatment shown many 
years post service, the Board concludes that asthma was not 
incurred in or aggravated by service.  The is no competent 
medical evidence of record linking asthma to service on any 
basis.

Jungle rot, skin rash

The service records show that treatment of the feet in 
service was for a staph infection of the foot.  While it 
appears that the disease was treated as if a fungus at first, 
and on discharge the veteran reported that he had "jungle 
rot," the fact remains that the veteran's foot disorder in 
service was ultimately identified as a staph infection, and 
no residuals of that infection were identified at the time of 
the veteran's discharge from service.  

The veteran has contended that jungle rot of the feet has 
continued after service.  There is no evidence of treatment 
until many years after service to support the veteran's 
account of continuing symptoms.  However, it is clear from 
the VA treatment records in the claims folder that the 
veteran has had chronic problems with tinea pedis - a fungal 
infection - during the 1990s.  

The veteran's claim for entitlement to service connection for 
jungle rot (to include residuals of a staph infection and 
tinea pedis) is not well grounded for two reasons.  

First, there were no complaints or findings of present 
disability in the most recent medical records or on the VA 
examination report.  Without a present disability there 
cannot be a claim for entitlement to service connection.  
Brammer.  

Second, there has been no competent medical evidence 
associating tinea pedis (the most recent skin disease 
affecting the feet shown in the evidentiary record) with the 
veteran's service to include his staph infection in service.  

There is no showing of a diagnosis of chloracne or acneform 
disease of the feet consistent with chloracne (and certainly 
not within one year after service) to trigger the presumptive 
service connection provisions of 38 C.F.R. § 3.307 and 
38 C.F.R. § 3.309(e).  

As for the claim for entitlement to service connection for a 
skin rash claimed as secondary to AO exposure, there was only 
a showing of a staph infection of the foot and hand in 
service.  There was no showing of any other skin disease in 
service.  The veteran reported skin rashes shortly after 
service but there is no evidence that these rashes were 
subsequently diagnosed or identified as chloracne or any 
other acneform disorder consistent with chloracne to trigger 
the presumptive service connection provisions in 38 C.F.R. 
§ 3.307 and 38 C.F.R. § 3.309(e).  

The claim for entitlement to service connection for a skin 
disorder is not well grounded for two reasons.  First, on the 
most recent VA examination, no skin rash or other disease was 
found.  Therefore the claim for entitlement to service 
connection for a skin disorder is not well grounded.  
Brammer.  

Second, it is noted that treatment records from the 1990s 
showed some acne of the face and herpes zoster.  None of the 
physicians who evaluated the veteran related these symptoms 
to the veteran's service.  

In essence, the veteran's claim for entitlement to service 
connection for a bilateral knee disorder, asthma, jungle rot, 
and a skin rash claimed as secondary to AO exposure is based 
solely on his lay opinion.  While a lay person may report his 
symptomatology, he does not have the competency of a trained 
health care professional to express opinions as to diagnosis 
and/or etiology of a disorder.  

Assertions as to these matters are therefore not 
presumptively credible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  As it is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find his claim well 
grounded.  Espiritu.  

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the appellant's 
claim for entitlement to service connection for a bilateral 
knee disorder, asthma, jungle rot and a skin rash claimed as 
secondary to AO exposure must be denied as not well grounded.  

It appears that the RO denied the veteran's claim on the 
merits.  The RO did not specifically conclude that the 
veteran's claim was not well grounded.  To the extent that 
the Board considered and denied the appellant's claim for 
entitlement to service connection for a bilateral knee 
disorder asthma, jungle rot and a skin rash claimed as 
secondary to AO exposure on a ground different from that of 
the RO, the appellant has not been prejudiced by the 
decision.  This is because to the extent that the RO treated 
the claim as well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claim and 
his failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a bilateral knee disorder, asthma, jungle rot and a skin rash 
claimed as secondary to AO exposure.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997);  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

As the claims for service connection for a bilateral knee 
disorder asthma, jungle rot and a skin rash claimed as 
secondary to AO exposure are not well grounded, the doctrine 
of reasonable doubt has no application to the veteran's case.  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a bilateral knee 
disorder, asthma, jungle rot and a skin rash claimed as 
secondary to AO exposure, his appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted in the introduction above, when the RO issued its 
November 1998 rating decision, it allowed a 50 percent 
evaluation for PTSD effective August 25, 1997.  

The veteran's representative expressed disagreement with this 
evaluation when submitting a statement on behalf of the 
veteran to the Board in May 1999.  Failure to issue a SOC is 
a procedural defect requiring a remand.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  However, an appeal shall be returned 
to the Board only if perfected through filing of a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93 
(1997). 

Therefore, to ensure that the veteran is afforded due 
process, 38 C.F.R. § 3.103(a) (1998), the Board is deferring 
adjudication of this issue pending a remand to the RO for 
further development as follows:  

The RO should issue an SOC and advise the 
veteran of the requirements necessary to 
perfect a timely appeal if he wishes 
appellate review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

